Citation Nr: 1213593	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia with degenerative changes. 

3. Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia with degenerative changes. 

4. Entitlement to an evaluation in excess of 10 percent for right ankle Brostrom procedure with residual pain.  

5. Entitlement to an initial evaluation in excess of 10 percent for right elbow degenerative joint disease.  

6. Entitlement to an initial compensable evaluation prior to February 20, 2009, and in excess of 10 percent thereafter for degenerative disc disease for the cervical spine. 

7. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine. 

8. Entitlement to service connection for a bilateral wrist condition/carpal tunnel syndrome. 

9. Entitlement to service connection for chronic myelogenous leukemia. 

10. Entitlement to service connection for a left elbow disability. 

11. Entitlement to service connection for a bilateral arm disability. 

12. Entitlement to service connection for bilateral rotator cuff tendinopathy (claimed as a bilateral shoulder disability).  

13. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

14. Entitlement to a separate evaluation for neurological manifestations of lumbar spine disability in the lower extremities.

15. Entitlement to a separate evaluation for neurological manifestations of cervical spine disability in the upper extremities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1984 to December 1984, from November 1990 to April 1991, and from December 2003 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008, April 2008, October 2008, June 2009, and October 2009, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011 correspondence, the Veteran (through his accredited representative) withdrew his request for a hearing before the Board. See VA Form 21-4138, August 2011.  There is no further indication that the Veteran or his representative have requested that the hearing be rescheduled, thus, the Board deems the Veteran's request for a hearing withdrawn. 38 C.F.R. §§ 20.700-20.704 (2011). 

The RO has characterized the issue of entitlement to service connection for bilateral rotator cuff tendinopathy as a claim to reopen.  The Veteran's original claim was denied in an October 2008 rating decision.  The Board liberally construes a December 2008 statement as a notice of disagreement given such subsequent statements as in February 2009 and evidence submitted therewith.  Thus, while subsequent rating decisions in March 2009 and October 2009 confirmed the prior denial, the Board finds that the Veteran was entitled to a statement of the case which was issued in November 2010.  The Veteran's filing of a VA Form 9 in January 2011 perfected the appeal.  Hence, the current shoulder claim is an original claim. 

The issue of entitlement to service connection for diabetes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 30 percent for PTSD, entitlement to an evaluation in excess of 10 percent for left knee chondromalacia with degenerative changes, entitlement to an evaluation in excess of 10 percent for right knee chondromalacia with degenerative changes, entitlement to an evaluation in excess of 10 percent for right ankle Brostrom procedure with residual pain, entitlement to an initial evaluation in excess of 10 percent for right elbow degenerative joint disease, entitlement to an initial compensable evaluation prior to February 20, 2009, and in excess of 10 percent thereafter for degenerative disc disease for the cervical spine, entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, entitlement to TDIU, entitlement to service connection for a bilateral wrist condition/carpal tunnel syndrome, entitlement to service connection for chronic myelogenous leukemia, entitlement to service connection for a left elbow disability, and entitlement to service connection for a bilateral arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence is in equipoise as to whether a bilateral shoulder disability is related to the Veteran's active service. 

2. It is at least as likely as not that the Veteran has right lower extremity neurologic manifestations of his service-connected lumbar spine disability. 

3. It is at least as likely as not that the Veteran has left lower extremity neurologic manifestations of his service-connected lumbar spine disability. 

4. It is at least as likely as not that the Veteran has right upper extremity neurologic manifestations of his service-connected cervical spine disability. 

5. It is at least as likely as not that the Veteran has left upper extremity neurologic manifestations of his service-connected cervical spine disability. 




CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, a bilateral shoulder disability was incurred during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. A separate initial evaluation is warranted for right lower extremity radiculopathy which is due to the service-connected lumbar spine disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); Esteban v. Brown, 6 Vet. App. 259 (1994) (2011). 

3. A separate initial evaluation is warranted for left lower extremity radiculopathy which is due to the service-connected lumbar spine disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); Esteban v. Brown, 6 Vet. App. 259 (1994) (2011).

4. A separate initial evaluation is warranted for right upper extremity radiculopathy which is due to the service-connected cervical spine disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); Esteban v. Brown, 6 Vet. App. 259 (1994) (2011).

5. A separate initial evaluation is warranted for left upper extremity radiculopathy which is due to the service-connected cervical spine disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); Esteban v. Brown, 6 Vet. App. 259 (1994) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection - Bilateral Shoulder Disability 

The Veteran contends that his bilateral shoulder disability, variously diagnosed as rotator cuff tendinopathy and tendonitis, is directly related to service.  He specifically asserts that his shoulder disability results from an in-service accident in which he was violently thrown against steel plates on the inside of a 5 ton truck when it hit a pot hole. See Line Of Duty Report, September 2004. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

Again, the Veteran asserts that his bilateral shoulder disability stems from an in-service truck accident.  Specifically, he contends that he was violently thrown against the steel plating of a 5 ton truck when its driver slammed on the brakes to avoid a pothole.  This incident, which occurred in September 2004 at Camp Anaconda, Iraq, is well documented in a June 2005 "Statement of Medical Examination and Duty Status" report (or Line of Duty (LOD) report).  The Board notes that the Veteran is service connected for several other disabilities that have been deemed to be the result of the September 2004 injury/accident.  

With respect to the first element of a service connection claim, that of current disability, the Board notes that the Veteran has been diagnosed with bilateral rotator cuff tendonitis during the course of the appeal; the record further reflects that the Veteran underwent arthroscopy and rotator cuff repair (right shoulder) in 2009.  See, e.g., September 2008 VA Shoulder Examination. 

With respect to the second element of a service connection claim, that of in-service injury or disease, the Veteran's personnel records show that he was involved in an accident in which he was "violently" thrown up against the steel plates of a 5 ton truck while in Iraq in September 2004.  See Line of Duty Report.  Although no specific injury to the shoulders was noted in the LOD report, the Board acknowledges that the Veteran is competent to report that he injured his shoulders at that time.  Moreover, service treatment records show subsequent complaints of shoulder pain in February 2005, March 2007, April 2007 (treatment for "disorders of bursae and tendons"), and October 2007.  For all of these reasons, the Board finds that the in-service disease or injury requirement is met in this case.   

The remaining question for consideration here is whether a causal relationship between the present disability and the disease or injury incurred during service is demonstrated.   

The post-service record is replete with references to treatment for bilateral shoulder pain and tendonitis beginning in early 2008.  See, e.g., Carroll County Anesthesia, September 2008 and April 2009; Bone and Joint Specialists, December 2008; Volunteer Community Hospital, August 2008; Kentucky Lake Surgery Center, January 2009; Treatment Records from D. K. Ragsdale, dated from February 2008 to August 2008. 

The Veteran underwent a VA examination for his shoulders in September 2008.  He reported that he was involved in a truck wreck in Iraq in 2004 and that he had injured his shoulders and right elbow at that time.  The pertinent diagnosis was bilateral rotator cuff tendonitis.  The VA examiner stated that he was unable to state whether his current shoulder disabilities were related to the 2004 truck accident without resorting to mere speculation as such conditions were very common in the Veteran's age range.  He noted that there were "many other factors that go into this" determination.  Notably, it does not appear that the examiner reviewed the Veteran's claims file, to include his service treatment records, in rendering his opinion as the report was not annotated to reflect that such review took place. 

Conversely, in April 2009, the Veteran's long-time treating physician noted that the Veteran had "multiple traumatic injuries resulting from his working in Iraq."  She then provided numerous diagnoses, which included an "injury to his right shoulder."  See April 2009 Report From Dr. W.C.C.

Moreover, in February 2009, the Veteran was evaluated at the Blanchfield Army Community Hospital for various musculoskeletal disabilities, including the bilateral shoulders.  The examining physician's report indicated that the Veteran's bilateral shoulder symptoms were "deployment related." See Range of Motion Report from Dr. T.H.  

Based on the foregoing medical and lay evidence, the Board finds that service connection for a bilateral shoulder disability is warranted.  Again, service personnel records document the Veteran's September 2004 involvement in a truck accident at which time he was thrown "violently" around in the vehicle.  Service treatment records reflect subsequent, ongoing treatment and complaints of bilateral shoulder pain.  The post-service records show continued complaints of bilateral shoulder pain and a 2008 diagnosis of bilateral rotator cuff tendonitis.  Moreover, the Veteran has competently and credibly reported that he has had a shoulder disorder, including pain, since his accident in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no reason to doubt the Veteran's credibility in this case; indeed, his reports of injuring his shoulders at the time of the in-service accident have been consistent throughout the record. 

The September 2008 VA medical examiner stated that he was unable to reach a conclusion without resorting to mere speculation; this opinion amounts to essentially, a non-opinion.  Moreover, it does not appear that the examiner reviewed the claims file in association with his findings.  Thus, the VA examiner's opinion provides neither positive nor negative support for service connection.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  In contrast, based upon the Veteran's competent and credible reports of continuing shoulder problems since his accident, Dr. W.C.C. related the Veteran's (right) shoulder disability to traumatic injury in-service.  In addition, the examining physician at Fort Campbell expressly stated that his bilateral shoulder symptoms were "deployment related."  In light of the aforementioned medical opinions, the well-documented in-service truck accident, the Veteran's competent and credible statement regarding in-service injury and continuing symptoms, the in-service and post-service treatment records showing continued shoulder symptomatology, and the diagnosis of bilateral tendonitis proximate to service, the Board finds that the evidence is at a minimum in equipoise as to whether the current bilateral rotator cuff tendinopathy is related to service.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral shoulder disability is established.

Separate Evaluations For Upper and Lower Extremity Radiculopathy Due To Cervical Spine and Lumbar Disabilities 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

This case comes before the Board, in part, on a claim for an increased evaluation for the lumbar and cervical spine disabilities.  The Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994). 

In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately. 68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a , Diagnostic Codes (DCs) 5235 to 5243, Note (1)).  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  With respect to the lumbar spine, these codes include Diagnostic Code 8520 (for the sciatic nerve), DC 8521 (for the external popliteal nerve/common peroneal), DC 8522 (for the musculocutaneous nerve/superficial peroneal), DC 8523 (for the anterior tibial nerve/deep peroneal), DC 8524 (for the internal popliteal nerve/tibial), DC 8526 (for the crural nerve/femoral nerve) and DC 8529 (for the external cutaneous nerve of the thigh).  With respect to the cervical spine, potentially relevant diagnostic codes to rate the neurological manifestations include DC 8514 (for the radial nerve), DC 8515 (for the median nerve), and DC 8516 (for the ulnar nerve).  

The Veteran is service connected for degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine, effective from October, 11, 2007.  

With respect to the lumbar spine, the Veteran has consistently reported pain and numbness of the lower extremities, both in-service, and since his separation in 2007.  Moreover, in-service and post-service medical evidence otherwise confirm symptoms and diagnoses of bilateral lower extremity radiculopathy.  For example, a November 2006 private x-ray report of the lumbar spine shows complaints of low back pain, and burning in the legs and toes.  A contemporaneous private treatment record reflects positive straight left testing (at 50 degrees), as well as decreased sensation at the left lateral thigh.  A November 2006 treatment record from Henry County Orthopedic Surgery and Sports center confirms a diagnosis of low back pain with radiculopathy.  The July 2007 Medical Evaluation Board noted low back pain with radicular symptoms to the left leg due to degenerative disc disease that was incurred in service.

In September 2008, a Carroll County Anesthesia progress note shows a diagnosis of bilateral lower extremity neuropathy.  An August 2008 letter from the Veteran's long-time treating physician, Dr. W.C.C., also confirmed degenerative disc disease with left lower extremity radiculopathy.  A March 2008 VA spine examination report reflects complaints of radiating pain to the lower extremity; the examiner noted that the Veteran's pain management for such symptoms included Neurontin and nerve blocks/injections.  Objective examination revealed normal lower extremity strength and sensation, but some underactive reflexes were noted.  

In February 2011, the Veteran underwent a general VA examination.  There was a noted history of lower extremity radiculopathy, paralysis/weakness, left leg numbness, and paresthesias.  Physical examination revealed lower extremity aching and edema.  Although radiculopathy was not diagnosed at the time, the Veteran did exhibit some noted sensory deficits (i.e., decreased light touch sensation of the left leg and foot).   

With respect to the cervical spine, the record unequivocally reflects a diagnosis of cervical radiculopathy.  Indeed, cervical radiculopathy was objectively confirmed in an August 2009 electrodiagnostic report.  See August 2009 Report from Dr. W.C.C.  Other private treatment records show ongoing treatment for occipital nerve impingement and neuralgia, as related to the cervical spine, beginning in 2006. See Psychical Examination Notes, Dr. W.C.C., November 2006; see also Carroll County Anesthesia, September 2007.  The record otherwise reflects near continuous complaints of upper extremity weakness and pain.  

As previously noted, when rating spinal disabilities, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment (as discussed in the remand portion below), are to be rated separately by VA. 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).  Here, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran has upper and lower extremity neurologic manifestations related to the service-connected cervical and lumbar spine disabilities.  The Board acknowledges that there is some conflicting medical evidence in the record as to the nature of the Veteran's lower extremity complaints.  On the one hand, none of the VA examinations cited above expressly provide a radiculopathy diagnosis; they merely note some lower extremity sensory deficits, as well as a "history" of lower extremity radiculopathy.  On the other hand, the Veteran's private healthcare providers have consistently diagnosed bilateral lower extremity radiculopathy (or neuropathy) since 2006.  These diagnoses are also supported by objective findings, to include lower extremity decreased sensation, under-active reflexes, and positive straight leg testing. 

Where there exists at least an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  Thus, the Board finds that it is at least as likely as not that the Veteran has bilateral lower extremity radiculopathy/neuropathy which is etiologically related to the service-connected lumbar spine disability.  The Board also finds that it is at least as likely as not that the Veteran has bilateral upper extremity radiculopathy which is etiologically related to the service-connected cervical spine disability.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that separate evaluations for the right and left lower extremity neurologic manifestations of the lumbar spine disability are warranted, with the percentage evaluations to be determined by the RO in the first instance.  Likewise, a separate evaluation for the right and left upper extremity neurologic manifestations of the cervical spine disability are warranted, with the percentage evaluations to be determined by the RO in the first instance. 


ORDER

Entitlement to service connection for a bilateral shoulder disability, claimed as bilateral rotator cuff tendinopathy, is granted.   

A separate evaluation is granted for right lower extremity radiculopathy which is due to the service-connected lumbar spine disability. 

A separate evaluation is granted for the left lower extremity radiculopathy which is due to the service-connected lumbar spine disability. 

A separate evaluation is granted for right upper extremity radiculopathy which is due to the service-connected cervical spine disability. 

A separate evaluation is granted for the left upper extremity radiculopathy which is due to the service-connected cervical spine disability. 


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated.

1. Increased Rating Claims

The Veteran seeks higher evaluations for his service-connected PTSD, bilateral knee, right ankle, right elbow, cervical spine, and lumbar spine disabilities.  

Both medical and lay evidence contained in the claims file suggests that the Veteran's disabilities have increased in severity.  




PTSD

The Veteran's PTSD disability is currently rated as 30 percent disabling.  He was last afforded a VA psychiatric examination May 2009, at which time he reported no hallucinations and his Global Assessment of Functioning score (GAF) was 55.  More recently, in April 2011, the Veteran reported having visual hallucinations, suicidal thoughts, and a lower GAF score of 48 was assigned, which suggests an increase in the severity of the Veteran's symptoms.  Based on the aforementioned symptomatology, and further considering that he has not been assessed for his PTSD since 2009, the Board finds that a new examination should be scheduled in order to determine the current nature and severity of PTSD. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Right and Left Knee Disabilities

The record reflects that the Veteran was last afforded a VA examination for his knees in August 2009.  Since that time, private treatment records show that the Veteran underwent arthroscopic right medial partial and lateral meniscetomies and chondroplasty of the patella in May 2011. See Kentucky Lake Surgery Center, May 2011.  (Note: entitlement to a temporary total evaluation for this procedure was denied in a July 2011 rating decision on the basis that the surgery did not necessitate a period of convalescence).  The records also show subjective complaints of increasing left knee pain; and, most recently, a July 2011 MRI report of the left knee reflects "moderate effusion" and a 4.0 centimeter popliteal cyst.  See VA Treatment Records, July 2011, and May 2011.  Based on the foregoing clinical findings, to include the recent right knee surgery in May 2011, the Veteran should be afforded a VA examination to determine the current nature and severity of his bilateral knee disabilities (to include any residual scarring from the right knee surgery).  See Snuffer, supra. 



Right Ankle Disability

The Veteran's right ankle disability (characterized as right ankle pain following Brostrom procedure) is currently evaluated as 10 percent disabling under Diagnostic Code 5010-5271.  He contends that he is entitled to a higher rating.  The last VA examination addressing the right ankle disability was conducted in August 2009.  At that time, the assessment was right ankle instability, status post lateral reconstruction.  Since the time of the last examination, VA treatment records and general VA examinations have described his right ankle instability as "severe." See, e.g., General VA Examination, February 2011.  Unfortunately, none of those records contain range of motion findings; nor do they otherwise indicate, for example, the degree to which the Veteran experiences any limited motion, ankylosis or malunion of the ankle joint. See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5275.  Based on the Veteran's assertions that his ankle disability warrants a higher rating, and further considering the recent VA examination report which notes "severe" instability, the Veteran should be afforded a new VA examination to assess the current nature and severity of his right ankle disability. See Snuffer, supra.  

Right Elbow Disability

The Veteran's right elbow disability is currently evaluated as 10 percent disabling under Diagnostic Code 5003-5206.  He has appealed the assignment of this initial rating and generally contends that his right elbow disability is more severe than that which is represented by the 10 percent rating.  He has not been afforded a VA examination for his right elbow since August 2009.  Based on the Veteran's general assertions of worsening, and further considering that his elbow has not been evaluated in nearly three years, the Board finds that he is entitled to a new VA examination to determine the current nature and severity of his right elbow disability. See Snuffer, supra. 

Lumbar and Cervical Spine Disabilities 

The Veteran's lumbar spine disability, characterized as degenerative disc disease with bilateral radiculopathy, is currently rated as 20 percent disabling under Diagnostic Code 5243.  He specifically asserts that his range of motion is much worse than what the current 20 percent rating represents. See VA Form 9, November 2009.  Private and VA records show ongoing complaints and treatment for low back pain with lower extremity numbness, pain and radiculopathies. See, e.g., Henry County Medical Center Physical Therapy Notes, September 2008.  Private treatment records also document ongoing physical therapy for the lumbar spine, as well as periodic lumbar epidural steroid injections for pain management.  In July 2009, private treatment records indicate that the Veteran was prescribed a back brace for his lumbar spine. See Prescription from Dr. W. L. C., M.D. More recently, a July 2011 VA treatment record shows complaints of low back and problems urinating.  Other medical evidence contained in the claims file shows additional complaints of bowel impairment.  

The Veteran was last afforded a VA examination for his lumbar spine disability in March 2008.  The evidence outlined above suggests that the Veteran's lumbar spine may have increased in severity since that time.  Indeed, the record indicates that the Veteran may have associated neurological symptomatology, to include worsening neuropathy/radiculopathy and bowel/bladder impairment.  Based on the foregoing, the Veteran should be afforded a new VA examination to determine the current nature and severity of his lumbar spine disability, and any associated neurological complications. 

The Veteran's cervical spine disability, characterized as mild degenerative disc disease with bilateral upper extremity radiculopathy, is currently evaluated as 0 percent disabling, prior to February 20, 2009, and 10 percent disabling thereafter (under Diagnostic Code 4243).  As with the lumbar spine disability, evidence contained in the claims file suggests a general worsening of the service-connected condition.  In addition to the Veteran's own contentions that his disability has increased in severity, the medical evidence documents cervical radiculopathy and ongoing complaints of neck pain.  See October 2010 Statement from Veteran; Nerve Conduction Study, Dr. W.C., August 2009.  The Veteran was last afforded a VA examination in association with his cervical spine disability in January 2008 which is over four years ago.  The evidence outlined above suggests a worsening of his overall condition; thus, he should be afforded a new VA examination in order to assess the current nature and severity of his cervical spine disability with documented radiculopathy. See Snuffer, supra. 

2. Service Connection Claims

Leukemia

The Veteran contends that his chronic myelomonocytic leukemia (CML) is related to service.  The Board recognizes that while the Veteran was formally diagnosed with CML in June/July 2009, he demonstrated a high white blood cell count as early as August 2005 and in July 2007, while still on active duty.  See Henry County Medical Center, Hematology Report, July 20, 2007 and August 2005.  An opinion should be obtained in this regard to determine whether the elevated WBCs in August 2005 and/or July 2007 are indicative of the onset of CML, or whether such disease was manifest within one year of separation.  

In addition, when the Veteran was formally diagnosed with CML in July 2009, he reported a history of in-service exposure to depleted uranium ("uranium poisoning") in connection with his duties as motor transport operator as potentially significant. See, e.g., July 2009 Progress Note, Dr. W.C.C.  As an initial matter, the Board observes that the Secretary of Veterans Affairs, under the relevant statutory authorities, has determined that there is no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).
CML, however, is a "radiogenic" disease listed under 38 C.F.R. § 3.311 (b)(2).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2011).  

In claims (other than atmospheric nuclear weapons test participation and Hiroshima and Nagasaki occupation claims) involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).  

When it is determined that (i) a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (ii) the veteran subsequently developed a radiogenic disease; and (iii) such disease first became manifest within the period specified in paragraph (b)(5) of this section; before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  If any of the foregoing 3 requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1) (2011).  

When a claim is forwarded for review pursuant to paragraph (b)(1) of this section, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in paragraph (e) of this section and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c) (2011).  

As the Veteran is currently diagnosed with a radiogenic disease and exposure to 
depleted uranium is plausible given the place and circumstances of his service, the Board finds that development in accordance with 38 C.F.R. § 3.311 may be necessary if the Veteran cannot prevail under 38 C.F.R. §§  3.303/3.307/3.309.



Bilateral Arm, Wrist, and Left Elbow Disabilities 

At the outset, the Board notes that the Veteran has been diagnosed with numerous disabilities of the bilateral upper extremities.  He is currently service-connected for right elbow degenerative joint disease and degenerative disc disease of the cervical spine (with radiculopathy).  He seeks service connection for a bilateral wrist disability (claimed as carpal tunnel syndrome), a bilateral arm disability, and a left elbow disability.  At present, the record reflects that the Veteran's upper extremity disabilities are both neurological and musculoskeletal in nature.  Diagnoses relating to the upper extremities include mononeuritis, ulnar neuropathy, carpal tunnel syndrome, cervical radiculopathy, epycondylitis. 

The Veteran's service treatment records do not show specific complaints, treatment, or diagnoses relating to the wrists, carpal tunnel syndrome, or left elbow.  A single service treatment record dated in February 2005 reflects complaints of limited range of motion when the Veteran lifted his arms; however, this appears to relate to the Veteran's claimed shoulder condition, which is granted herein.  

In November 2007, approximately one month after the Veteran's separation from service, an electromyography (EMG) report reflects a reported history of sensory disturbance in the fourth and fifth digits of both hands "for the last three years."  While the EMG studies were negative (i.e., normal median, radial, and ulnar nerve studies), the examiner stated that the Veteran's history would "suggest ulnar neuropathy at both elbows."  No other neurological abnormalities, to include carpal tunnel syndrome (which affects the median nerve, not ulnar) were diagnosed.  Notably, the examiner stated that the Veteran's impaired glucose tolerance would predispose him to these symptoms.  See EMG Clinics Report, November 2007.  The record does not indicate that the Veteran carried a diabetes diagnosis at that time, only that he had elevated glucose levels.  See, e.g., Paris Henry County Clinic, Elevated Glucose, December 2006. Private and VA treatment records show varying dates with respect to a formal diabetes diagnosis.  Some records suggest that he was formally diagnosed in approximately 2008, while other records indicate 2010.  Although diabetes is not a service-connected disability at this time, it has been referred for consideration in the introduction portion of this decision.  

In January 2008, the Veteran underwent a general VA examination.  He reported no complaints with respect to the arms, wrists, or left elbow.  Objective examination of the upper extremities revealed normal strength (5/5), slightly decreased reflexes, and negative Tinel's and Phalen's signs.  No hand tremors were noted.  

Private treatment records dated in February 2008 reflect complaints of elbow pain, including radiating symptoms, numbness, and tingling in both ring fingers and both little fingers.  Objective examination of the left elbow reflected normal radial pulses, intact motors, normal reflexes, and diminished senses at the ulnar nerve/elbow.  Tinel's sign was also positive.  The wrist and hand were also normal with respect to palpation, range of motion, and muscle strength and tone.  He received an injection of Marcaine to the left lateral epicondylar region for pain.  The pertinent diagnoses were bilateral mononeuritis and bilateral elbow pain.  Again, carpal tunnel syndrome was not diagnosed or otherwise indicated as a possible diagnosis at that time. See, generally, Private Treatment Records from Dr. K. Ragsdale, M.D., February 2008 through August 2008.  

A follow-up private treatment report dated in June 2008 shows that the left elbow and bilateral forearms were normal with respect to reflexes, sensation, and motor testing.  However, tenderness of the left medial epicondyle was noted.  The pertinent diagnoses were as follows: mononeuritis of the bilateral upper limbs; bilateral shoulder pain; bilateral elbow pain; bilateral medial epycondylitis; and bilateral rotator cuff tendonitis.  

In April 2009, the Veteran underwent another EMG/nerve conduction study (NCS).  He reported numbness, tingling, and pain in the upper extremities.  The bilateral ulnar and median nerves all demonstrated either decreased velocity or prolonged peak latency.  The examiner diagnosed mild bilateral median neuropathy at the wrist (carpal tunnel syndrome), and bilateral ulnar neuropathy at the elbow.  Notably, this is the first formal diagnosis of either CTS or ulnar neuropathy.  The examiner made no findings as to etiology.  

Given the complex nature of the Veteran's current upper extremity neurological and musculoskeletal disabilities, and further considering the noted intercurrent diseases and disorders of diabetes/impaired glucose tolerance and cervical spine radiculopathy, the Board finds that a VA examination would be helpful in this instance to determine the current nature and etiology of his bilateral arm, wrist, and left elbow disabilities.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

3.  TDIU

By way of history the Board observes that in May 2008 and June 2008 rating decisions the RO denied entitlement to TDIU.  Entitlement to TDIU was again denied in June 2009 and October 2009 rating decisions.  The Veteran filed a notice of disagreement in November 2009 and a statement of the case was issued in response in November 2010.  A supplemental statement of the case was issued in January 2011 which extended the time for perfecting an appeal.  Thereafter, the Veteran filed VA Form 9 in January 2011.  

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Service connection is in effect for fatigue, associated with sleep apnea, rated as 60 percent disabling; sleep apnea, rated as 50 percent disabling; PTSD, rated as 30 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; right knee chondromalacia, rated as 10 percent disabling; left knee chondromalacia, rated as 10 percent disabling; right ankle pain following Brostrom procedure, rated as 10 percent disabling; right elbow degenerative joint disease, rated as 10 percent disabling; cholelithiasis status post cholecystectomy, rated as 10 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling; hearing loss, rated as noncompensable; and hypertension, rated as noncompensable.  In addition, the Board notes that it has granted service connection for bilateral rotator cuff tendinopathy and bilateral upper and lower extremity radiculopathy due to service-connected lumbar and cervical spine disabilities in the instant decision.  The RO/AMC will assign disability ratings for these conditions in the first instance.  

As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total. 38 C.F.R. § 4.16(a) (emphasis added).  Beginning December 23, 2010, to present, the schedular rating has been a combined 100 percent.  The issue of entitlement to TDIU for this period is thus moot.  The Board must now address whether the Veteran is entitled to a TDIU for the period prior to December 23, 2010.  In this regard, the Board notes that the Veteran's combined rating was 80 percent from October 11, 2007 to October 30, 2008, and 90 percent from October 31, 2008, to December 22, 2010.  His sleep apnea has consistently been rated as 50 percent disabling.  Based on the foregoing, the Veteran meets the schedular criteria as provided for under 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities, prior to December 23, 2010, rendered him unable to secure and follow a substantially gainful occupation.  

The record shows that the Veteran has not been employed since he separated from service in October 2007.  A March 2010 VA Form 21-8940 reflects that he has a high school education, but no other specialized education or training.  

Records from the Social Security Administration (SSA) show the Veteran was deemed disabled as of June 2004 due to disorders of the back (primary) and anxiety related disorders (secondary).  In March 2007, the Veteran's private physician, Dr. A.C., stated that he had been treating the Veteran for several years for "significant" degenerative arthritis of the knees, chronic low back pain with lumbar spondylosis, chronic neck pain from cervical spine degenerative arthritis, right ankle problems, hypertension, and sleep apnea.  He opined that, "with all of these problems, unfortunately, he is permanently disabled and is not expected to improve."  In March 2007, the Veteran's long-time treating physician diagnosed degenerative disc disease of the lumbar spine and opined that it was difficult for the Veteran to lift, drive, sit, and sometime to walk. See Patient Summary, March 2007, Dr. W.C.C.  In April 2009, Dr. W.C.C. noted that the Veteran had "multiple traumatic injuries" while working in Iraq, including knee and ankle injuries, and chronic neck and back pain due to degenerative disc disease.  She stated that the Veteran had limited range of motion in his shoulder, right knee, ankle, and lower back pain and that these problems had been evaluated "numerous time to determine his employability."  She further stated that the Veteran was unable to lift anything greater than 20 pounds due to his neck, shoulders, and low back; in addition, she stated that the Veteran was unable to bend, stoop, crawl, or stand in one position for a prolonged period of time.  Lastly, in June 2011, the Veteran underwent a general VA examination.  The VA examiner did note that the Veteran had "extreme debilitating fatigue which started following his return from the Gulf war."  He explained that the Veteran required help with daily household work and that he was not working.  In addition, the examiner noted that the Veteran had been diagnosed with "several other comorbidities which include PTSD, obstructive sleep apnea, and chronic myeloid leukemia."  He opined that each of these conditions was known to cause significant fatigue and disability.  

Dr. A.C. has described the Veteran as permanently disabled but he does not (nor does any other physician) specifically indicate that the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment.  The evidence of record, however, certainly suggests that this may be the case.  Accordingly, the Board finds that a VA opinion should be obtained to address the employability issue.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with another duty to notify and assist letter in connection with all his remaining claims on appeal. The letters should include the applicable direct, secondary and radiation criteria and development procedures. 

Ask the Veteran to identify any private and/or VA treatment he has received for any service-connected disabilities and treatment relating to his claimed leukemia and bilateral arm/left elbow/bilateral wrist disabilities.  This should include surgical and post-surgical records relating to the Veteran's right knee surgery in 2011.  Obtain releases of private medical records where necessary.  

All requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself in accordance with 38 C.F.R. § 3.159(e). 

2. Obtain all relevant VA treatment records dated from July 2011 to the present.

3. PTSD - After the above-mentioned development has been completed to the extent possible, the Veteran should be afforded a VA examination to evaluate the nature and severity of his service-connected PTSD.  The claims folders and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  The examiner should write a comprehensive report discussing the current severity of the Veteran's PTSD, with particularity to the criteria for the appropriate diagnostic codes.  

4. Left and Right Knee - the Veteran should be afforded a VA examination to determine the current level of severity for his right and left knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed. 

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

Lastly, in addition to orthopedic findings, the examiner should assess the severity of any scars related to the Veteran's 2011 right knee surgery, including the size of each scar and such findings as pain, tenderness, tissue loss, induration, keloid formation, and limitation of motion, and any other findings that are relevant. 

5. Right Ankle - the Veteran should be afforded a new VA examination to determine the current nature and severity of his right ankle condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed. 

All indicated studies, including x-rays, should be performed.  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

Lastly, the evidence of record indicates that the Veteran underwent a surgical procedure involving the right ankle; thus, in addition to orthopedic findings, the examiner should assess the severity of any scars related to the Veteran's right ankle surgery, including the size of each scar and such findings as pain, tenderness, tissue loss, induration, keloid formation, and limitation of motion, and any other findings that are relevant. 

6. Right Elbow - The Veteran should be afforded a VA examination in order to determine the nature and extent of his service-connected right elbow disability (degenerative joint disease).  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner to review.  The examiner should note in the examination report that the claims folder was reviewed.

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The VA examiner should also opine as to whether neurological disability of the right elbow, to specifically include mononeuritis, ulnar neuropathy, and/or carpal tunnel syndrome, is at least as likely as not (50/50 probability) caused, or aggravated (i.e., permanently worsened beyond its natural progress) by the service-connected right elbow disability (degenerative joint disease).  If diagnostic testing such as EMG is determined to be necessary by the VA examiner, such should be accomplished prior to the rendering of any diagnosis.  If such aggravation is found, the examiner should address the following medical issues:  (i.) the baseline manifestations of the neurological disability of the right elbow found prior to aggravation; and (ii.) the increased manifestations that are proximately due to the service-connected right elbow disability (degenerative joint disease).  The examiner should provide a rationale for the opinion expressed.  If the examiner is unable to answer any applicable question without a resort to speculation, then he or she should provide a rationale for why an answer could not be provided.
7. Lumbar Spine and Cervical Spine -the Veteran should be afforded a new VA examination to determine the current level of severity of his service-connected lumbar spine disability with lower extremity radiculopathy and cervical spine disability with cervical radiculopathy.  Any necessary studies and consultations, including a neurological consultation, must be completed.  The examiner(s) should review the Veteran's claims file and note such a review in any examination report. 

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the presence of any favorable or unfavorable ankylosis.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should document the number of days/weeks, if any, during a period of 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should evaluate any bowel or bladder impairment attributable to the service connected low back disability. 

Lastly, the examiner should fully describe the extent and severity of the Veteran's service-connected lower and upper extremity radiculopathy.  

8. Bilateral arm, bilateral wrist, and left elbow disabilities - the Veteran should be afforded a VA examination to address the nature and etiology of any disabilities of the bilateral arms, bilateral wrists, and left elbow, to include ulnar neuropathy, carpal tunnel syndrome, mononeuritis, and epycondylitis.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  Any medically indicated tests should be performed.  The Veteran's own reported recollections regarding pertinent in-service events concerning each disability must be considered.  

The examiner should clearly identify all diagnoses of (1) the right arm, (2) the left arm, (3) the right wrist, (4) the left wrist, and (5) the left elbow.  

(a) As to each such disability identified, the examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service, and, in the case of any diagnosed neurological disabilities of the arms/wrists/left elbow, whether such disability manifested within one year of separation from service.  

With respect to all diagnosed nerve conditions of the arms, wrists, and left elbow, the examiner is asked to specifically comment upon the November 2007 EMG report which revealed no objective abnormalities of the ulnar or median nerves, but found that the Veteran's history was suggestive of ulnar neuropathy.  The examiner should also comment upon the report's findings that documented glucose intolerance or diabetes would predispose him to these symptoms.  The examiner must also address the April 2009 EMG/NCS findings of ulnar neuropathy. 

With respect to carpal tunnel syndrome, the examiner should comment upon the positive Tinel's sign as documented by VA examination in February 2008, and whether it is at least as likely as not that such finding was indicative of carpal tunnel syndrome.  The examiner must address the April 2009 EMG/NCS findings of bilateral median neuropathy. 


(b) For any claimed disability of the arms, wrists, and left elbow the examiner finds is not linked directly to the Veteran's military service, the examiner should then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability has been otherwise caused or aggravated (i.e., permanently worsened beyond its natural progress) by the service-connected right elbow disability, bilateral shoulder disability, and/or cervical spine degenerative disc disease with radiculopathy.   If such aggravation is found, the examiner should address the following medical issues:  (i.) the baseline manifestations of the disability of the arms, wrists, and left elbow found prior to aggravation; and (ii.) the increased manifestations that are proximately due to service-connected right elbow disability, bilateral shoulder disability, and/or cervical spine degenerative disc disease with radiculopathy.

(c) The examiner should provide a rationale for the opinions expressed.  If the examiner is unable to answer any applicable question without a resort to speculation, then he or she should provide a rationale for why an answer could not be provided.

9. Leukemia - Arrange for an appropriate VA examiner to review the Veteran's claims file (reflection of review of the claims file should be noted in the examination report) and provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that chronic myelomonocytic leukemia was manifested during the Veteran's period of active service from December 2003 to October 2007, or within one year after discharge from service.  The examiner is specifically asked to comment upon the elevated WBC readings as reflected in the August 2005 and July 2007 hematology reports from Henry County Medical Center.  The examiner should consider the Veteran's reports of continuity of symptoms, if any, in reaching these conclusions.  The examiner should provide a rationale for the opinion expressed.  If the examiner is unable to answer any applicable question without a resort to speculation, then he or she should provide a rationale for why an answer could not be provided.

If, and only if, the above opinion is negative, a request should be made for any available records concerning the Veteran's exposure to any radiation, including the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, and any other records which may contain information pertaining to the Veteran's radiation dose in service.  If existent, all such records should be forwarded to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Additional development as warranted should be conducted in accordance with 38 C.F.R. § 3.311.

10.  TDIU - Based on a review of the claims file, obtain a VA examiner's opinion on whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

11. After completing any additional notification and/or development action deemed warranted by the record, re-adjudicate each issue left on appeal.  This re-adjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

12. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC), and an appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


